Citation Nr: 0917487	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  99-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 
percent for an anxiety disorder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to February 
1947.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that a December 2001 rating decision 
increased the Veteran's disability rating to 50 percent, 
effective April 9, 1998, the date of the Veteran's claim.  
However, as this was not a full grant of the benefits sought, 
the issue remains in appellate status and the issue has been 
characterized as such.  

In November 2001, the Board denied the Veteran's appeal.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2004 
Order, the Court vacated the Board's decision, and remanded 
the case to the Board.  It is also noted that in March 2008, 
the United States Court of Appeals for the Federal Circuit 
summarily affirmed the Court's August 2004 order.  

Thereafter, in October 2008, the Board remanded the case for 
additional development.  The case has again been returned to 
the Board for further appellate action.  For the reasons 
addressed in the REMAND portion of the decision below, the 
Board finds that a new remand is required for additional 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board is cognizant that the Veteran's appeal was 
previously remanded in October 2008.  Unfortunately, the 
Board finds that another remand is necessary.  

The record shows that, in accordance with the prior remand 
directives, the Veteran was provided an examination in 
January 2009 to determine the severity of his service-
connected anxiety disorder.  In the report, the VA examiner 
discussed the Veteran's symptoms of his anxiety disorder and 
provided a Global Assessment Functioning (GAF) Score of 61.  
The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

While the GAF score suggest mild impairment, the examiner 
also provided an opinion in which he stated that it was 
"less likely than not" that the Veteran could obtain or 
maintain employment.  Further, it was noted that the Veteran 
had limited social and industrial function suggesting that 
the Veteran's condition was more than mildly severe.  The 
Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  In light of the discrepancy between 
the assigned GAF score and the VA examiner's opinion 
regarding employability and social and industrial function, 
the Board finds that additional clarification is necessary 
prior to adjudication of the Veteran's claim for an increased 
disability evaluation for his service-connected anxiety 
disorder.    

Inasmuch as the resolution of the Veteran's claim for an 
increased disability evaluation for his service-connected 
anxiety disorder may affect the outcome of his TDIU claim, 
the Board finds that they are inextricably intertwined.  
Therefore, the Board will defer adjudication of the TDIU 
claim until after the development deemed necessary for the 
increased disability evaluation for service-connected anxiety 
disorder has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall return the claims folder 
to the VA examiner who conducted the 
January 2009 VA examination and ask that 
he provide an addendum opinion to the 
report regarding the impact that the 
Veteran's service-connected anxiety 
disorder has on his employability.  

Specifically, the examiner is asked to 
reconcile the GAF score of 61 with the 
opinion provided that the Veteran had 
limited social and industrial function.  

The examiner should provide a clarifying 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) or not at least as 
likely as not (i.e., probability less than 
50 percent) that the Veteran is 
unemployable due to his service-connected 
anxiety disorder.  Any and all opinions 
must be accompanied by a complete 
rationale.

If that examiner is not available, the 
file should be provided to another 
qualified examiner to provide the 
requested opinion.  If a new examination 
is needed to adequately address the 
question posed, then one should be 
authorized.

2.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, review the 
requested medical opinion to ensure that 
it is responsive to and in compliance with 
the directives of this remand; if not, 
implement corrective procedures.

3.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the issues remaining 
on appeal.  If the benefits sought are not 
granted, the Veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




